Co Oo HN DB A Fe WY LY

N NH Ww HO WY WN WN WN KN RRR Ree eee ee ee
on DBD AW SF YW NY KH ODO Oe NHN DH F&F WW YY KH OS

Case 5:19-mc-80192-NC Document 1 Filed 08/01/19 Page 1 of 30

LTL ATTORNEYS LLP

Enoch Liang (SBN 212324)
enoch.liang(@ltlattorneys.com
Alexander Hu (SBN 279585)

alex.hu@ltlattorneys.com F I L E D ) Iv

 

Dat Nguyen (SBN 280755)
dat.nguyen@ltlattorneys.com AUG 07 wry

300 South Grand Ave., 14" Floor Cl ep, SUS ' (
’ Noprséar (PAN y 7
Los Angeles, CA 90071 THEN DS BSTHNS, e

Tel: 213-612-8900 SAN OSE CALC,
Fax: 213-612-3773

Attorneys for Petitioner,
MING YANG

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

In re Application of MING YANG. Y =|4.O0:80192 mts (

Petitioner, for an Order Pursuant to 28
U.S.C. § 1782 to Take Discovery for EX PARTE APPLICATION FOR
Use in Foreign Proceedings, Pursuant to |DISCOVERY IN AID OF FOREIGN
the Federal Rules of Civil Procedure, of | LITIGATION PURSUANT TO 28
Respondent QIMING VENTURE U.S.C. § 1782

PARTNERS

 

 

 

 

 

 

EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782
Oo Oo ND OH FF W NHN

NR Kw HN NHN LO LH HHO KO NNO Re RR om ee ee
oO ND A FP WD NY KF OF OO FH HN NH A FR W NY S&S S&S

Case 5:19-mc-80192-NC Document 1 Filed 08/01/}9 Page 2 of 30

Petitioner Ming Yang (“Petitioner”) hereby applies ex parte for an order
pursuant to 28 U.S.C. § 1782 granting Petitioner leave to serve a subpoena,
pursuant to Rule 45 of the Federal Rules of Civil Procedure, upon Respondent
Qiming Venture Partners (“Qiming”) for discovery related to a foreign legal
proceeding in the Eastern Caribbean Supreme Court of the British Virgin Islands
(“BVI Court”).

NATURE OF THE APPLICATION

1. This is a limited purpose action brought pursuant to 28 U.S.C. §
1782 to obtain evidence from Qiming for use in a foreign judicial proceeding.

2.  280U.S.C. § 1782(a) authorizes a district court to order parties within its
district to provide evidence in support of foreign legal proceedings.

3. As discussed in greater detail in Petitioner’s accompanying
memorandum of law, this Application meets the three statutory requirements set
forth in 28 U.S.C. § 1782 and satisfies the four discretionary factors annunciated in
Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004).

4. Accordingly, Petitioner respectfully requests that the Court permit him
to serve a subpoena seeking documentary evidence from Qiming. Attached hereto
as Exhibit A is a copy of the substance of Petitioner’s proposed subpoena.

5. A proposed order granting that relief is attached hereto as Exhibit B.

THE PARTIES

6. Petitioner is an individual who resides at 12134 Beauchamps Lane,
Saratoga, CA 95070.

7. On information and belief, Qiming is a venture capital firm with an
office located at 108 First Street, Los Altos, CA 94022.

JURISDICTION AND VENUE

8. The Court has subject matter jurisdiction over this dispute pursuant to
28 U.S.C. § 1331 because this action arises under the laws of the United States,
specifically 28 U.S.C. § 1782.

l

 

 

EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

 
oO © NSN DBD WH FS Ww NY

wo NO HN NHN WH WH WN WH NO | | | =| = FF OOS OO
ao SN DO UO & WY NY = O&O DO Oo NN DH OH FP W NY —| BS

 

Case 5:19-me-80192-NC Document 1 Filed 08/01/49 Page 3 of 30

9. This Court is the proper venue for this action because Qiming

maintains an office in this District.
BACKGROUND

10. In or around 1997, Petitioner and Cheng-Ta “Eric” Yang (“Eric”)
founded a company called Columbia Consulting Group, now known as Tutor
Group Holding Inc. (“TGH”). TGH holds the controlling interests in underlying
companies operating a language tutoring business (the “Business”).

11. Petitioner was Chairman and Eric was CEO of TGH.

12. Over the years, due to Petitioner’s connections, business acumen, and
hard work, TGH flourished.

13. In or around 2012, TGH underwent Series A funding. In or around
that time, Petitioner and Eric, along with Lei “James” Yang (“James”), created MEJ
Investment Ltd., a company incorporated under the British Virgin Islands Business
Companies Act 2004, and transferred their ownership shares in TGH to MEJ.
Petitioner, Eric, and James are collectively referred to herein as the “Brothers.”

14. The ownership of MEJ is as follows: Petitioner — 23.80%; Eric —
9.5%; James — 16.7%; and Eric’s wife, Chi-Weh “Celia” Sah (“Celia”) — 50.0%.
Upon information and belief, the MEJ shares held by Celia are held for the benefit
of Eric.

15. Prior to September 2018, MEJ held the controlling interest in TGH.
Upon information and belief, MEJ currently holds a large percentage, but no longer
a controlling interest, in TGH.

16. MEJ, as the head of the corporate structure that was established for the
conduct of the Business, was founded upon the basis of the personal relationship of
trust and confidence among the Brothers and has always operated as a
quasi-partnership in that it was always understood and/or agreed among the
Brothers, inter alia, that the Petitioner would be entitled to participate in the

management of MEJ and the Business at a senior level and that he would be

2
EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

 
Oo S&S JN DN OH FF WH KH —

BO BP HN PO KD BO RD RD OR Ow im imme me meme
oo SBN OH FF YD HY KH OD Oo CO HM HN ON ee UYDLULULULNDULUrECLlLCUCO

 

Case 5:19-mc-80192-NC Document 1 Filed 08/01/49 Page 4 of 30

consulted by Eric and James on any significant or important decisions to be taken in
relation to MEJ.

17. Wrongfully and contrary to Petitioner’s legitimate expectations arising
from either the understanding and/or agreement among the Brothers, since
approximately May or June 2017, Eric and James have conducted the affairs of
MEJ oppressively and/or in a manner that is unfairly discriminatory towards
Petitioner. Among other things, Eric and James (1) caused MEJ to remove
Petitioner as a Director of TGH; (2) ceased consulting with Petitioner on significant
or important decisions taken in relation to MEJ and the Business; (3) dissipated a
substantial amount of MEJ’s assets, namely its shares of TGH, without consulting
Petitioner, and Petitioner has not received any distribution of the proceeds of such
sales; and (4) caused MEJ to approve the acquisition by Ping An, a large insurance
company in China, of an undisclosed but substantial interest in TGH without
Petitioner’s consent or knowledge.

18. Eric also conducted a campaign of false, negative statements
concerning Petitioner’s conduct, including with regard to the procurement of a
contract for a private jet service with VistaJet. Rocky Lee (“Rocky”), an attorney
for TGH, assisted Eric in coordinating this campaign of oppression, including
sending Petitioner a purported “termination agreement” that would immediately
terminate all of his positions at TGH and attempting to extort Petitioner out of his
shares in TGH by threatening him with criminal prosecution in Hong Kong and
China. As a result of Eric and Rocky’s actions, Petitioner was terminated from his
employment at TGH and lost all of his roles in the Business.

19. These acts were oppressive towards Petitioner and in breach of the
understanding or agreement among the Brothers as to Petitioner’s rights to
participate in the management of MEJ and the Business. Moreover, by reason of
his removal as director of TGH and other roles in the Business, Petitioner has lost

significant amounts of income and other compensation.

3
EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

 
Oo Co SN DN OH FSF W NO —

Nw KN NO NO KO BD RQ RD ORDO mmm mm meet
ao nN DBD OD FF WD HO = DBD O60 6B SN HA UN F&F W LO —| OS

Case 5:19-m¢e-g0192-NC Document 1 Filed 08/01/49 Page 5 of 30

20. On July 4, 2019, Petitioner filed an action against Eric, James, Celia,
and MEJ in the Eastern Caribbean Supreme Court of the British Virgin Islands (the
“BVI Action”) seeking, inter alia, a buyout of Petitioner’s interest in MEJ
reflecting the fair market value of Petitioner’s indirect ownership interest in TGH
shares prior to the dissipation of assets from MEJ; a distribution to Petitioner of
TGH shares reflecting the number of shares held indirectly by Petitioner prior to the
dissipation of assets from MEJ; the liquidation of MEJ; and/or compensatory
damages reflecting lost income.

21. On July 24, 2019, Petitioner amended his statement of claim in the
BVI Action to include allegations concerning Ping An’s acquisition of an interest in
TGH, which was publicly announced on July 11, 2019. A copy of the amended
statement of claim is attached hereto as Exhibit C.

22. Qiming is currently a shareholder of TGH, and has been a shareholder
of TGH since the time of its Series A funding in or around 2012. Upon information
and belief, Qiming holds both preferred and common shares of TGH.

23. Asa shareholder of TGH, Qiming possesses both informational and
voting rights concerning the sale and/or dissipation of TGH shares by MEJ, the
termination of Petitioner’s positions at TGH, and Ping An’s acquisition of an
interest in TGH.

TITLE 28 U.S.C. § 1782

24. 28 U.S.C. § 1782 authorizes this Court to order any person in the
Northern District of California to produce documents or give testimony for use in a
foreign proceeding upon the application of any person with an interest in that

proceeding. Specifically, 28 U.S.C. § 1782(a) provides, in relevant part, that:

The district court of the district in which a person resides or is found
may order him ... to produce a document or other thing for use in a
proceeding in a foreign or international tribunal .. . . The order may
be made . . . upon the application of any interested person and may
direct that ... the document or other thing be produced, before a
person appointed by the court.

4

 

 

EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

 
mo S&S NN DBD A SF WH NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 9:19-mc-80192-NC Document 1. Filed 08/01/49 Page 6 of 30

25. To obtain discovery in aid of a foreign litigation, a petitioner must
show: (a) that the person to provide discovery resides or is found in the district
where the application is made; (b) that the information sought is “for use in a
proceeding in a foreign or international tribunal”; and (c) that the petitioner is an
“interested person” in the foreign proceeding. 28 U.S.C. § 1782. Petitioner
satisfies each of these requirements.

26. As set forth in greater detail in Petitioner’s accompanying
memorandum of law, this Application satisfies 28 U.S.C. § 1782’s three statutory
requirements because: (1) Qiming maintains an office and is therefore located
within this District; (2) the evidence that the Application and Subpoena seek will be
used to support Petitioner’s claims in the BVI Action; and (3) Petitioner is an
interested person in the BVI Action.

27. Further, as discussed in Petitioner’s accompanying memorandum of
law, the Application also satisfies the four discretionary factors set forth by the
Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241
(2004).

THE SUBPOENA

28. The Subpoena, the substance of which is attached hereto as Exhibit A,
is narrowly tailored to obtain documentary evidence that will support Petitioner’s
claims in the BVI Action.

29. The Subpoena seeks the following general categories of documents:

a. Documents and communications between Qiming and TGH,
Eric, or Rocky relating to any investment by Ping An in TGH,
including documents reflecting the final terms of any such
investment.

b. Documents and communications between Qiming and TGH,
Eric, or Rocky relating to TGH’s Series D financing, including

documents reflecting the final terms of such financing.

5

 

 

EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

 
-& WwW WN

“HM

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 9:19-mc-80192-NC Document 1 Filed 08/01/49 Page 7 of 30

C. Documents and communications between Qiming and TGH,
Eric, or Rocky relating to any sale or transfer of shares of TGH
held by MEJ, including documents reflecting the final terms of
any such share sale or transfer.
d. Documents and communications between Qiming and TGH,
Eric, or Rocky concerning the termination of Petitioner’s
employment and board position at TGH, including documents
and communications relating to any legal action brought or
threatened to be brought by Petitioner against TGH, Eric,
Rocky, or MEJ.
e. Documents and communications between Qiming and TGH,
Eric, or Rocky concerning VistaJet and any investigation into or
settlement of any contract between VistaJet and TGH.
PRAYER FOR RELEIF
WHEREFORE, Petitioner requests:
(1) An order pursuant to 28 U.S.C. § 1782 granting Petitioner leave to
serve the Subpoena upon the Qiming; and

(2) Such other relief is just and proper.

DATED: July 29, 2019 LTL ATTORNEYS LLP

By: /s/ Enoch Liang
Enoch Liang

Attorneys for Petitioner
MING YANG

6

 

 

EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

 
Case 9:19-me-Be92-NC Document 1. Filed os/o1/s Page 8 of 30

EXHIBIT A
Case 9:19-mc-g0192-NC Document 1 Filed oB/o1/d9 Page 9 of 30

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
IN RE App'l of Ming Yang 28 USC 1782 )
Plaintiff )
v. ) Civil Action No.
)
)
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Qiming Venture Partners
108 First Street Los Altos, CA 94022

(Name of person to whom this subpoena is directed)

a Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Exhibit 1

 

 

Place: LTL Attorneys LLP Date and Time:

600 Gateway Boulevard, Suite 1010
South San Francisco, CA 94080

 

 

 

 

O) Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: July 29, 2019

 

 

 

CLERK OF COURT
OR .
Signature of Clerk or Deputy Clerk Attorney's signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Ming Yang

, who issues or requests this subpoena, are:

 

Enoch Liang, LTL Attorneys LLP, 300 South Grand Ave., 14th Floor, Los Angeles, CA $0071, Enoch.Liang@ltlattomeys.com, (213) 612-8800

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 5:19-mc-80192-NC Document1 Filed 08/01/19 Page 10 of 30
fa laa
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

© I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; Or

 

CO I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, ] have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

] declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc.:
Case 5:19-mc-80192-NC Document 1 Filed 08/01/19 Page 11 of 30

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost eamings and reasonable attorney's fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

{i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c):

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d}(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b\(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) /nformation Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enabie the parties to assess the claim.

(B) Information Produced. \f information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly retum, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt,

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case ot9-me- Fe NC Document 1 Filed 80 Page 12 of 30

EXHIBIT 1
Oo co JN DH Hn SF W NV

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 9:19-mc-8Q192-NC Document 1 Filed 08/01/19 Page 13 of 30

EXHIBIT 1
DEFINITIONS

1. The terms “you,” “your,” or “Qiming” means Qiming Venture Partners as well as any
persons or entities acting on Qiming’s behalf or under its direction or control, including, without
limitation, its agents, representatives, employees, consultants, attorneys, predecessors, successors,
assigns, officers, directors, affiliates, partners, subsidiaries, parent corporations, and investors.

2. The term “Tutor Group Holding” means Tutor Group Holding Inc. and any parent,
subsidiary, or sibling entities, and if context so requires, shall include Tutor Group Holding’s agents,
employees, or representatives.

3. The term “MEJ” means MEJ Investments Ltd. and any parent, subsidiary, or sibling
entities, and if context so requires, shall include VistaJet’s agents, employees, or representatives.

4. The term “Ping An” means Ping An Insurance (Group) Company of China, Ltd. and any
parent, subsidiary, or sibling entities, and if context so requires, shall include Ping An’s agents,
employees, or representatives.

5. The term “VistaJet” means the company operating in China under the trading name
VistaJet, including VJCN (Beijing) Aviation Consulting Co., Ltd., and any parent, subsidiary, or sibling
entities, and if context so requires, shall include VistaJet’s agents, employees, or representatives.

6. The term “Eric” means Chengta “Eric” Yang, as well as any persons or entities acting on
Eric’s behalf or under his direction or control, including, without limitation, his agents, representatives,
employees, consultants, and attorneys.

7. The term “Rocky” means Rocky Lee, as well as any persons or entities acting on Rocky’s
behalf or under his direction or control, including, without limitation, his agents, representatives,
employees, consultants, and attorneys.

8. The terms “document” or “documents” shall have the broadest definition possible, and
shall include, but not limited to, any kind of written or graphic material, however produced or
reproduced, of any kind or description, whether sent or received or neither, including originals, copies,
drafts and both sides thereof, and including, but not limited to: any paper, report, binder, cover note,

certificate, letter, correspondence, record, table, chart, analysis, graph, schedule, report, test, study

 

 

 

1
EXHIBIT 1 TO QIMING SUBPOENA

 
Case 5:19-mc-80192-NC Document 1 Filed 08/01/19 Page 14 of 30

memorandum, note, list, diary, log, calendar, telex, message (including, but not limited to, inter-office
and intra-office communications), questionnaire, bill, purchase order, blog, chart, data file, log file of
computer access activity, shipping order, contract, memorandum of contract, agreement, assignment,
license, permit, ledger, ledger entry, book of account, check, order, invoice, receipt, statement,
financial data, acknowledgement, computer or data processing card, computer or data processing disk,
computer-generated matter, photograph, photographic negative, phonograph recording, transcript or
log of recording, projection, videotape, film, microfiche, and any other data compilation from which
information can be obtained or translated, report and/or summary of investigations, draft and revision
of drafts of any documents and original preliminary notes or sketches, and any record kept by
electronic, photographic, optical, mechanical, magnetic means and things similar to any of the
foregoing, including computer media, regardless of their author, no matter how produced or
maintained, in your actual or constructive possession, custody or control, or the existence of which
you have knowledge, and whether prepared, published or released by you or by any other person. Ifa
document has been prepared in several copies, or additional copies have been made, or copies are not
identical (or which by reason of subsequent modification of a copy by the addition of notations or
other modifications, are no longer identical), each non-identical copy is a separate document.

9. The terms “communication” or “communications” means any manner or means of
disclosure, transfer or exchange of information with any person (whether internal or external to an
organization), including but not limited to by means of verbal conversation, letter, memoranda,
message, note, telegram, telex, electronic mail, facsimile, text message, chat message, instant message,
Facebook message or Twitter message, posting, or by any other document.

10. ‘The term “relating to” means embodying, referring to, relating to, summarizing,
constituting, containing, analyzing, studying, explaining, mentioning, showing, discussing, supporting,
refuting, reflecting, memorializing, describing, commenting upon, and/or connected in any way
factually or logically with, the matter therein.

11. As used herein, the masculine includes the feminine and neuter; the singular includes

the plural; “each” includes and encompasses “every,” and vice-versa; “any” includes and encompasses

 

 

 

2
EXHIBIT 1 TO QIMING SUBPOENA

 
Oo co: SN DB WT BP Ww NHN =

NO NM NO NH NR ND ND RD Re et
oo NN DH WwW F&F WD NY | TD OBO Oo HN DBD TH F&F W NH | &@

 

 

Case 5:19-mc¢-80192-NC Document 1 Filed 08/01/19 Page 15 of 30

all, and vice-versa; the terms “and” and “or” have both conjunctive and disjunctive meanings so as to
be inclusive of any documents.

12. References to the singular include the plural.

13. The use of any tense of any verb includes all other tenses of the verb.

INSTRUCTIONS

1. This is a continuing request for production of documents. If, after making your initial
productions, you obtain or become aware of any further documents responsive to this subpoena, you
must produce such additional documents.

2. Pursuant to applicable rules of civil procedure, you are required to obtain and furnish all
information available to you or in your control or available or in the control of any of your
representatives, employees, agents, brokers, servants, or attorneys.

3. Each request shall be construed independently and responded to separately.

4, If any document or request for information or definition or instruction is objected to in
whole or in part, specify all grounds on which objection rests. Respond to all portions of each such
request to which no objection is asserted. In addition, state whether any responsive information has been
omitted from any response or whether and in what way the search for responsive information has been

delimited or circumscribed on the basis of any such objection.

5. The documents produced in response to this request shall include all attachments and
enclosures.
6. If you believe that any of the requests calls for an assertion of a claim of privilege, answer

so much of the request as is not objected to, state that part of each request to which you raise objection
and set forth the basis for your claim of privilege with respect to such information you refuse to give.
7. If, for reasons other than a claim of privilege, you refuse to answer any request, please
state the grounds upon which the refusal is based with sufficient specificity to permit determination of
the propriety of such refusal.
8. Each request calls for the production of the original document. Each request also includes
a request for production of all preliminary drafts of documents that differ in any respect from the original

or final draft or from each other (e.g., by reason of handwritten notes or comments added to one copy

 

3
EXHIBIT 1 TO QIMING SUBPOENA

 
oO co 4 DBD WO S&S WH NH =

NY wo NH NH NO NH NHN HN HN | #F| fF FO Fe SS Ee Se Se
oo SN DH A F&F WH NY | OD OBO CO AN DBD A SF WW NY | OS

 

 

Case 5:19-me-80192-NC Document 1 Filed 08/01/19 Page 16 of 30

of a document).

9. If any documents requested have been lost or destroyed, the documents lost or destroyed
must be identified by author, date and subject matter.

10. For any document which was once in your control, but is no longer, please indicate the
date the document ceased to be in your control, the manner in which it is ceased, and the name and
address of its present custodian.

11. If you do not agree with any definition of the terms provided herein, you are instructed
to provide a reasonable, alternative definition for that term, consistent with industry custom and usage.

12. Each of the definitions and instructions contained herein shall be fully applicable to each
request notwithstanding that a definition or instruction may, in whole or in part, be reiterated in a
particular request and notwithstanding that a particular request may incorporate supplemental
instructions or definitions.

13. Unless otherwise indicated, each request is to be construed as encompassing all
documents from the date the document (or thing) was first created, generated or received and continues
to the date of production.

14. If any document or request is deemed to call for the disclosure of confidential or
proprietary information, such documents or information may be produced pursuant to the protective

order in this litigation.

REQUESTS FOR PRODUCTION
REQUEST FOR PRODUCTION NO. 1:

All documents and communications between you and Tutor Group Holding, Eric, or Rocky
relating to any investment by Ping An in Tutor Group Holding from May 2017 to present.
REQUEST FOR PRODUCTION NO. 2:

All documents reflecting the final terms of any investment by Ping An in Tutor Group Holding,
including term sheets, memoranda of association, articles of association, shareholder agreements, and
contracts or agreements.

REQUEST FOR PRODUCTION NO. 3:

All documents and communications between you and Tutor Group Holding, Eric, or Rocky

 

4
EXHIBIT 1 TO QIMING SUBPOENA

 
eo C6 NN HD A & Ww KH —

NM KN NDlUDNDllUCUDNODlOUltK GOULD UN ON eS eS HF EEF ES eS i i ei eee
oo NN DBD Oe F&F BY NU KS]! —lUCOCOULUlUCOUlUCOOUMGNLLUNO RON

 

 

Case 5:19-mc-80192-NC Document 1 Filed O8/01/19 Page 17 of 30

relating to Tutor Group Holding’s Series D financing from May 2017 to present.
REQUEST FOR PRODUCTION NO. 4:

All documents reflecting the final terms of Tutor Group Holding’s Series D financing, including
term sheets, memoranda of association, articles of association, shareholder agreements, and contracts or
agreements.

REQUEST FOR PRODUCTION NO. 5:

All documents and communications between you and Tutor Group Holding, Eric, or Rocky
relating to any sale or transfer of shares of Tutor Group Holding held by MEJ from May 2017 to present.
REQUEST FOR PRODUCTION NO. 6:

All documents reflecting the final terms of any sale or transfer of shares of Tutor Group Holding
held by MEJ from May 2017 to present, including term sheets, memoranda of association, articles of
association, shareholder agreements, and contracts or agreements.

REQUEST FOR PRODUCTION NO. 7:

All documents and communications between you and Tutor Group Holding, Eric, or Rocky
concerning the termination of Ming Yang’s employment and board position at Tutor Group Holding,
including documents and communications relating to any legal action brought or threatened to be
brought by Ming Yang against Tutor Group Holding, Eric, Rocky, or MEJ.

REQUEST FOR PRODUCTION NO. 8:

All minutes for any Tutor Group Holding board meeting in which any legal action brought or
threatened to be brought by Ming Yang against Tutor Group Holding, Eric, Rocky, or MEJ was
discussed.

REQUEST FOR PRODUCTION NO. 9:

All documents and communications between you and Tutor Group Holding, Eric, or Rocky

concerning VistaJet and any investigation into or settlement of any contract entered into between

VistaJet and Tutor Group Holding.

 

5
EXHIBIT 1 TO QIMING SUBPOENA

 
Case 9:19-me- 2 92-NC Document 1. Filed 08/0 Page 18 of 30

EXHIBIT B
oOo me HN HD A F&F WH NY

NO NO NY NY NY NY NY NN NN YK FP PF KS FSF SEF ES SE
on NAN OH Be WY NY S& OC O We nAN KD NN FF W NY YF O&O

 

Case 9:19-mc-89192-NC Document 1. Filed Os/0l/Ag Page 19 of 30

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

In re Application of MING YANG, Case No.:
Petitioner, for an Order Pursuant to 28
U.S.C. § 1782 to Take Discovery for [PROPOSED] ORDER GRANTING
Use in Foreign Proceedings, Pursuant to |EX PARTE APPLICATION FOR

the Federal Rules of Civil Procedure, of |DISCOVERY IN AID OF FOREIGN
Respondent QIMING VENTURE LITIGATION PURSUANT TO 28
PARTNERS U.S.C. § 1782

 

 

 

 

[PROPOSED] ORDER GRANTING EX PARTE APP. FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

 
Oo On DBD nA fF WW NHN —

Ww po pO WN NY WO KN NY NYO HH HF KF FPF PRO S| S| S|
oOo 4 HN nA FP WD NY KF Oo Oo DW nI HR HH F&F W NO KH &S

Case 9:19-me-80192-NC Document 1 Filed 08/01/19 Page 20 of 30

This matter came before the Court upon the Ex Parte Application for
Discovery in Aid of Foreign Litigation Pursuant to 28 U.S.C. § 1782 filed by
Petitioner Ming Yang (“Petitioner”) (the “Application”).

The Court, having fully considered the papers on file and submitted herewith,
and good cause appearing, HEREBY ORDERS that:

1. The Application is GRANTED.

2. Petitioner is authorized to issue and serve a subpoena on Qiming
Venture Partners (“Qiming”) substantially in the form proposed and
attached as Exhibit A to the Application.

3. Until further Order of this Court, Qiming shall preserve documents,
electronic or otherwise, and evidence in its possession, custody or
control that contains information potentially relevant to the subject
matter of the BVI Action (as defined in the Application).

4. Copies of the Application, Memorandum in Support thereof, and this
Order shall be mailed to the following:

Qiming Venture Partners

108 First Street
Los Altos, California 94022

IT IS SO ORDERED

Dated:

 

 

United States District Judge

1

 

 

[PROPOSED] ORDER GRANTING EX PARTE APP. FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

 
Case 9:19-me-ge92-NC Document 1 Filed 08/0 am Page 21 of 30

EXHIBIT C
Case 9:19-mc-80192-NC Document 1 Filed oB/01/19 Page 22 of 30

Case Number :BVIHCOM201%,v093 FILED
HIGH COURT

  

TERRITORY OF
THE VIRGIN ISLANDS

THE EASTERN CARIBBEAN SUPREME COURT

IN THE HIGH COURT OF JUSTICE Submitted Date:24/07/2019 12:50
BRITISH VIRGIN ISLANDS Filed Date:24/07/2019 12:50
COMMERCIAL DIVISION

Fees Paid:112.91
CLAIM NO: BVIH(Com) 2019/ 009 3

BETWEEN:

MING YANG
Claimant

AND

CHENG-TA YANG
CHI-WEH SAH
LEI YANG
MEJ INVESTMENTS LTD

Defendants

AMENDED STATEMENT OF CLAIM
Amended Pursuant to Part 20.1(1) of the Civil Proceedings Rules 2000

 

1. The Claimant is a businessman who resides at 12134 Beauchamps Lane, Saratoga,
California in the United States of America. At all material times the Claimant has been a

substantial shareholder in the Fourth Defendant, holding 23.80% of its issued shares.

2. The First Defendant is a businessman who resides at 13F No 139 Sec 2 Xinyi Road
Zongzheng District Taipei City Taiwan. The First Defendant holds 9.5% of the issued
shares of the Fourth Defendant and is a director of the Fourth Defendant. The First
Defendant is the brother of the Claimant.
Case 5:19-mc-80192-NC Document 1 Filed Os/0l/1g Page 23 of 30

. The Second Defendant is the wife of the First Defendant and resides at Xinyi Road

aforesaid and has been issued 50% of the shares of the Fourth Defendant by the First
Defendant. To the best of the Claimant’s knowledge, she holds these shares for the
benefit of the First Defendant.

. The Third Defendant is a businessman who resides at Room 1802 No. 168 Xizang Zhong

Road Huangpu District Shanghai People’s Republic of China, The Third Defendant holds
16.7% of the issued shares of the Fourth Defendant and is a director of the Fourth
Defendant. The Third Defendant is a close relative of the Claimant and the First
Defendant.

. The Claimant and the First and Third Defendants are collectively referred to herein as the

“Brothers”.

. The Fourth Defendant “MEJ” is a company incorporated under the British Virgin Islands

Business Companies Act 2004 as company #1692204 with its registered office situated in
Road Town, British Virgin Islands. The Claimant’s English first name is Ming; the First
Defendant’s English first name is Eric; and the Third Defendant’s English first name is
James; hence, the name of the Fourth Defendant consists of the first initials of each of the
Brothers: MEJ.

. Until approximately September 2018, MEJ held the controlling interest in TutorGroup

Holding Inc, a company incorporated in the Cayman Islands which holds the controlling
interests in underlying companies operating a language tutoring business (the
“Business”). Upon information and belief, since September 2018, MEJ now holds a large

percentage, but no longer a controlling interest, in TutorGroup Holding Inc.

. The Business was founded by the Claimant in or about the year 1997 and he subsequently

invited the First and Third Defendants to participate in this business with him.
Case 5:19-mc-8Q192-NC Document 1. Filed 08/01/19 Page 24 of 30

9, ME], as the head of the corporate structure that was established for the conduct of the

Business, was founded upon the basis of the personal relationship of trust and confidence
among the Brothers and has always operated as a quasi-partnership in that it was always

understood and/or agreed among the Brothers inter alia:

. That the Claimant, as shareholder, would be entitled to participate in the

management of the Fourth Defendant and of the Business at a senior level;

. That the Claimant would be consulted by the First and Third Defendants on any

significant or important decisions to be taken in relation to MEJ;

. That all the shareholders of MEJ would be treated equally;

. That the Claimant would have the right to be appointed to roles in the Business

that MEJ had the power to fill such as to the board of directors of TutorGroup
Holding Inc;

. That the Claimant would be remunerated for his roles undertaken on behalf of

MEJ; and
ME] and the underlying Business would be operated for the benefit of all the

Brothers.

10. By virtue of the understanding and/or agreement pleaded at paragraph 9 above, the

11.

Claimant has always had a legitimate expectation that while he remained a shareholder of
ME] he would be entitled to and would participate in the management of MEJ and by

extension the Business.

Wrongfully and contrary to the legitimate expectation of the Claimant arising from either
the understanding among the Brothers and/or their agreement, the First and Third
Defendants have conducted the affairs of MEJ oppressively and/or in a manner that is
unfairly discriminatory towards the Claimant in that the Claimant has been excluded from

the management of MEJ and of the Business since approximately May or June 2017.

PARTICULARS
Case 9:19-mc-80192-NC Document 1 Filed os/0l/49 Page 25 of 30

(a) The Claimant was removed by MEJ, acting through the First and Third
Defendants, as a Director of TutorGroup Holding Inc. in or about June 12,
2017;

(b) Since about May 2017, the First and Third Defendants have ceased
consulting with the Claimant on significant or important decisions taken in
relation to MEJ and the Business;

(c) The First Defendant has conducted a campaign of negative statements
concerning the conduct of the Claimant in relation to the affairs of the
Fourth Defendant and the Business and has made physical threats to him
thereby preventing him from carrying out his role in the Fourth Defendant
under the arrangement and/or agreement of the Brothers;

(d) MEJ, acting through the First and Third Defendants, has dissipated a
substantial amount of its assets, namely its shares of TutorGroup Holding
Inc, without consulting the Claimant, and the Claimant has not received any
distribution of the proceeds of such sales; and

(e) In or around 2018, MEJ, acting through the First and Third Defendants,
altered its corporate tax status in the United States, without consulting the
Claimant, with the sole intent to prejudice the Claimant by preventing him
from receiving any tax-free distribution of shares in TutorGroup Holding
Inc held indirectly by Claimant through his ownership interest in MEJ.

(f) In or around July 12, 2019, without the consent or knowledge of the
Claimant, the MEJ acting through the First and Third Defendants as
shareholder of TutorGroup Holding Inc, approved the acquisition by Ping
An, a large insurance company in China, (“Ping An”) of an undisclosed but
substantial interest in TutorGroup Holding Inc through its overseas
subsidiaries. The Claimant believes that pursuant to this acquisition Ping An
has taken or will take a controlling interest in TutorGroup Holding Inc.
However, the quantum of the interest or any financial details of the
transaction were not disclosed. Furthermore, because the Claimant was not
consulted, he is unaware of the consequences of the acquisition in relation to

his interests held at in MEJ.
Case 5:19-mc-80192-NC Document 1. Filed 08/01/19 Page 26 of 30

12. Further or in the alternative, the acts of MEJ in causing the Claimant to be removed as a
director of TutorGroup Holding Inc, were oppressive towards the Claimant in that they
were in breach of the understanding or agreement among the Brothers as to the rights of

all the shareholders of MEJ to participate in the management of MEJ and the Business.

13. Further and in the alternative, by reason of the matters pleaded above, the affairs of the
Fourth Defendant are being conducted solely for the benefit of the First, Second and
Third Defendants and unfairly and so as to prejudice the rights of the Claimant as
shareholder, not for the equal benefit of the Claimant as the other shareholder of MEJ,
and the Claimant has lost all trust and confidence in the First and Third Defendants’

management of the affairs of the Fourth Defendant.

14. By reason of his removal as director of TutorGroup Holding Inc and other roles in the

Business, the Claimant has lost income arising from his holding of these offices.

PARTICULARS

(a) The Claimant was removed by MEJ, acting through the First and Third
Defendants, as a Director of TutorGroup Holding Inc on or about June 12,
2017;

(b) As a result of the First Defendant’s campaign of negative statements
concerning the conduct of the Claimant in relation to the affairs of the
Fourth Defendant and the Business, the Claimant was removed from his
roles as Chief Strategy Officer and Chief Customer Satisfaction
Representative of TutorGroup Holding Inc in or around May or June 2017,
and since that time has ceased receiving any salary or benefits from

TutorGroup Holding Inc
Case 5:19-mc-8Q192-NC Document 1. Filed Os/01/19 Page 27 of 30

(c) By reason of his wrongful removal as Director and Chief Strategy Officer
and Chief Customer Satisfaction Representative of TutorGroup Holding Inc,
the Claimant has suffered the following losses:

a. loss of his annual salary of $500,000;

b. loss of annual bonus of approximately $500,000

c. loss of the opportunity to earn a bonus of $5,000,000 upon the initial
public offering of TutorGroup Holding Inc’s shares

(d) As a result of the First Defendant’s campaign of negative statements
concerning the conduct of the Claimant in relation to the affairs of the
Fourth Defendant and the Business, the Claimant has been unable to obtain
employment since he was terminated from his positions at TutorGroup

Holding Inc.

AND THE CLAIMANT CLAIMS:

1. An Order that the First, Second and Third Defendants do purchase the Claimant’s
shares in the Fourth Defendant in an amount reflecting the number of shares of
TutorGroup Holding Inc held indirectly by the Claimant through his ownership
interest in MEJ prior to the dissipation of assets from ME) believed to have occurred
in or around 2018, to be determined by appraisers jointly appointed by the Claimant
and these Defendants or in default by the Court at the cost of these Defendants.

2. In the alternative, an Order that the Fourth Defendant do make a distribution to the
Claimant of shares that it holds in TutorGroup Holding Inc. equal to the number of
shares of TutorGroup Holding Inc held indirectly by the Claimant through his
ownership interest in MEJ prior to the dissipation of assets from MEJ believed to
have occurred in or around 2018, and that the Fourth Defendant should satisfy any
taxes due from the Claimant in respect of such distribution.

3. In the further alternative, an Order that a liquidator be appointed over the Fourth
Defendant pursuant to the Insolvency Act 2003 section 162(1)(b).

4. Payment from the Fourth Defendant of the sum of $7,000,000.00 USD representing

income lost by the Claimant as a result of his removal as director of TutorGroup
Case 5:19-me-80192-NC Document 1 Filed 08/01/19 Page 28 of 30

Holding Inc and from his roles in relation to the business operated by that company
and its subsidiaries.
5. Costs.

6. Such further or other relief as to the Court seems just.

Dated this day of uly 2019
Amended this day of Su nt - 2019

 

Reisa L Singh
SABALS Law

Legal Practitioners for the Claimant

The Legal Practitioners for the Claimant are Sabals Law of 2™ Floor Abbott Building,
Waterfront Drive, Road Town, Tortola, British Virgin Islands. Tel: 284 494 8174 Fax 284 494
$176. The court office is at Sakal building, James Walter Francis Drive, Road Town, Tortola and
is open Mondays-Fridays from 9:00 am to 2:00 pm except for public holidays. Tel 284 468 5001
Fax 284 468 4947
Case 5:19-mc-80192-NC Document1 Filed oB/0l/49 Page 29 of 30
on

CERTIFICATE OF TRUTH

I, MING YANG, the Claimant, certify that the facts stated in the Amended Statement of Claim

herein are true.

Le.

Cre eet se eaereerseverert shane sseedeeveroceaces

MING Y.

   
  

ANG
Case 5:19-me-80192-NC Document 1 Filed os/Ol/4Q Page 30 of 30

THE EASTERN CARIBBEAN SUPREME COURT
IN THE HIGH COURT OF JUSTICE

BRITISH VIRGIN ISLANDS

COMMERCIAL DIVISION

CLAIM NO. BVIHAB2019/0093

MING YANG
Claimant

AND

CHENG-TA YANG
CHI-WEH SAH

LEI YANG

MEJ INVESTMENTS LTD
Defendants

He de dete He He He Se Fe Fe He Fee HR IKK IKKE ERE RAE REE ERE HEIKKI

AMENDED STATEMENT OF CLAIM

RERRAEE ERA IRERERER EER EER RARER EEE RRR RERERREEEE

Filed by:

SABALS LAW

87 Main Street

2"4 Floor, Abbott Building
Waterfront Drive, P.O. Box 3169
Road Town, Tortola VG1110
British Virgin Islands

T. 284-494-8174 F. 284-494-8176

Barristers for the Claimant
